Citation Nr: 0939692	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for bilateral plantar fasciitis.

2.  Entitlement to an effective date earlier than October 28, 
2004 for the award of a 10 percent rating for bilateral 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO in Houston, Texas currently holds 
jurisdiction over the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any delay in adjudicating these claims, but 
it appears that highly relevant evidence has not been 
associated with the claims folder.  The most recent VA 
Compensation and Pension (C&P) examination report associated 
with the record was conducted in March 2005.  At an informal 
hearing conference in November 2008, the Veteran and the 
Decision Review Officer (DRO) discussed the results from a 
more recent VA C&P examination which the DRO stated was not 
then available for review.  

The VA C&P examination report identified by the Veteran and 
the DRO during the November 2008 Informal Hearing Conference 
has not been associated with the claims folder.  

Furthermore, the Board notes that additional VA clinical 
records were associated with the claims folder after the last 
Supplemental Statement of the Case (SSOC) was issued in 
November 2006.  The RO must address this evidence in 
readjudicating the claims.  See 38 C.F.R. §§ 19.31, 20.1304. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA C&P 
examination report identified during the 
November 2008 Informal Hearing Conference 
as well as her VA clinical records of 
treatment for bilateral plantar fasciitis 
since November 2008.

2.  Upon completion of the above, 
readjudicate the claims.  In so doing, the 
RO should consider all evidence associated 
with the record since the last SSOC was 
issued in November 2006.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and her representative an SSOC 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

